          Case 1:20-cv-10792-JCB Document 15 Filed 06/29/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                               )
CHRISTOPHER M. COLL,                           )
     Plaintiff,                                )
                                               )
             v.                                )       Civil No. 20-10792-JCB
                                               )
MIDDLESEX HOUSE OF                             )
CORRECTION, et al.,                            )
     Defendants.                               )
                                               )

                                               ORDER

                                            June 29, 2020

Boal, M.J.

        By Memorandum and Order dated June 17, 2020, this Court granted Coll’s motions to

amend and to proceed without prepayment of fees. See Docket No. 12. Coll was granted until

July 17, 2020, to file an amended complaint.

        Now before the Court is Coll’s motion for appointment of counsel. See Docket No. 14.

Coll states that he is unable to afford counsel and recounts his unsuccessful efforts to secure legal

representation for this case. Coll further states that the issues are complex, he has limited access

to the law library and that he has limited knowledge of the law.

        There is no constitutional right to a free lawyer in a civil case. See DesRosiers v. Moran,

949 F.2d 15, 24 (1st Cir. 1991). Here, Coll qualifies as indigent, as evidenced by the fact that this

Court has already allowed his motion to proceed without prepayment of fees. However, nearly

all pro se parties that institute litigation in federal court are untrained in the law and have no

experience in researching and preparing legal arguments, filing motions, and subpoenaing
          Case 1:20-cv-10792-JCB Document 15 Filed 06/29/20 Page 2 of 2



witnesses. At this early state of the litigation, the Court finds that Coll has not demonstrated that

the legal issues are especially complex beyond his comprehension.

       Accordingly, the Court denies the motion without prejudice should circumstances change

during the litigation of the case. Plaintiff is reminded that he has until July 17, 2020, to file an

amended complaint.

                                                       SO ORDERED.

                                                        /s/ Jennifer C. Boal
                                                       JENNIFER C. BOAL
                                                       United States Magistrate Judge




                                                   2
